Citation Nr: 1521757	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable disability rating for benign prostatic hypertrophy (BPH).

2.  Entitlement to an initial compensable disability rating for sinusitis. 

3.  Entitlement to an initial disability rating in excess of 50 percent for a service-connected psychiatric disorder variously diagnosed as posttraumatic stress disorder (PTSD), panic disorder, depressive disorder, and anxiety disorder.

4.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Winton-Salem, North Carolina, which in part, granted service connection for anxiety disorder and assigned a 10 percent disability rating effective February, 1, 2009.  The Veteran appealed the initial disability rating assigned.  At the same time, he also claimed entitlement to service connection for PTSD.  Ultimately, an October 2013 rating decision granted service connection for PTSD and assigned all of the Veteran's psychiatric disorders a 50 percent disability rating effective February, 1, 2009, the effective date for the award of service connection for a psychiatric disorder.  

The Veteran currently resides in the jurisdiction of the VA RO in Honolulu, Hawaii.  

In February 2015 the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Veteran's increased rating claim reasonably raised a claim seeking TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability).  The Board has added this issue above.

The issues involving an increased disability rating for a psychiatric disorder and TDIU are addressed in the Remand portion of the decision below.


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to initial compensable disability ratings for BPH and sinusitis. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to initial compensable disability ratings for BPH and sinusitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the February 2015 hearing, the Veteran withdrew the appeal for the issue of entitlement on the issues of initial compensable disability ratings for BPH and sinusitis.  Thus, there remain no allegations of error of fact or law with regard to these issues for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of these issues is warranted.


ORDER

The appeals for entitlement to initial compensable disability ratings for BPH and sinusitis are dismissed.  


REMAND

The Veteran asserts that he warrants a disability rating for his service-connected psychiatric disorder, in excess of the presently assigned 50 percent rating; he claims his service-connected psychiatric disorder renders him unemployable.  However, VA treatment records dated as recently as January 2015 indicate his is employed.  See January 29, 2015, Mental Health Physician Note.  Accordingly additional examination is necessary.  

The RO has not specifically addressed the claim for TDIU, which is reasonably raised by the record.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also, Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating for psychiatric disorder.  Specifically request that the Veteran identify any treatment for his service-connected psychiatric disorder.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on any response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all pertinent VA records not already of record. 

All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2. The Veteran must be afforded a VA examination for the purpose of determining the severity of his service-connected psychiatric disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The examiner must also comment on whether the Veteran's service-connected psychiatric disorder, alone or in combination with his other service-connected disabilities, renders him unemployable.

The examiner must describe in detail all current manifestations of the Veteran's service-connected psychiatric disorder.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must provide an explanation of the effect of the Veteran's service-connected psychiatric disorder in terms of his psychological, social, and occupational functioning.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4. The medical examination report must be reviewed to ensure that they it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, both issues on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


